Biddle, O. J.
Marion Baker was indicted under sec. 9 of the act of February 27th, 1873, for getting intoxicated, and being found in a state of intoxication. • He pleaded guilty to the indictment, and was fined. Afterwards the court set aside the judgment on his motion, allowed him to withdraw his plea of guilty, and move to quash the indictment.
The motion was sustained; and the defendant discharged. The State reserved the point, and appealed to this court.
There is no error in this decision. The ninth -section is unconstitutional; the indictment was void, and the proceedings a nullity. The State v. Young, 47 Ind. 150.
The judgment is affirmed.